DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2020 has been entered.
 	Claims 1 and 2 are currently amended.  Claim 3 is canceled.  Claim 18 is newly added.  Claims 1, 2, 6-8 and 16-18 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendment.  The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant’s corresponding amendment – see Reasons for Allowance below.  

Election/Restrictions
Claims 1, 2, 6-8 and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 30 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau on 25 February 2021.

The application has been amended as follows: 
In claim 9, line 1, replace the word “a” with the word “the” and insert -- according to claim 1,-- between the words “composite” and “comprising”.
claim 9, line 2, replace the words “a cylindrical carbon material” with the words “the cylindrical carbon materials”.
In claim 9, line 5, replace the word “a” with the word “the”.
In claim 9, line 7, replace the word “a” with the word “the”.
As a whole claim 9 should read:
9. A method for preparing the carbon-sulfur composite according to claim 1, comprising:
i) preparing a dispersion in which template particles and the cylindrical carbon materials are mixed;
ii) preparing a template particle-carbon composite by spray drying the dispersion;
iii) preparing the carbon aggregate by heat treating the template particle-carbon composite; and
iv) preparing the carbon-sulfur composite by impregnating sulfur into the carbon aggregate.

In claim 10, line 1, replace the word “a” with the word “the”.
As a whole claim 10 should read:
10. The method for preparing the carbon-sulfur composite of Claim 9, wherein the template particles are one type selected from the group consisting of polystyrene, polymethyl methacrylate, polyphenyl methacrylate, polyacrylate, poly-alpha-methylstyrene, poly(1-methylcyclohexyl methacrylate), polycyclohexyl methacrylate, polybenzyl methacrylate, polychlorobenzyl methacrylate, poly(1-phenylcyclohexyl methacrylate), poly(1-phenylethyl methacrylate), polyfurfuryl methacrylate, poly(1,2-diphenylethyl methacrylate), polypentabromophenyl methacrylate, polydiphenylmethyl methacrylate, polypentachlorophenyl methacrylate, copolymers thereof and combinations thereof.

In claim 11, line 1, replace the word “a” with the word “the”.
As a whole claim 11 should read:
11. The method for preparing the carbon-sulfur composite of Claim 9, wherein the template particles have an average particle diameter of 50 nm or greater.

In claim 12, line 1, replace the word “a” with the word “the”.
As a whole claim 12 should read:



In claim 13, line 1, replace the word “a” with the word “the”.
As a whole claim 13 should read:
13. The method for preparing the carbon-sulfur composite of Claim 9, wherein the spray drying is carried out using a method of spraying at room temperature/atmospheric pressure, pressurized spraying or electrostatic spraying.

In claim 13, line 1, replace the word “a” with the word “the”.
As a whole claim 14 should read:
14. The method for preparing the carbon-sulfur composite of Claim 9, wherein the heat treatment is carried out at 400ºC to 1200ºC. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed carbon-sulfur composite is novel over the closest prior art of record: WIPO Patent Publication No. 2015/056925 (Kim). Kim teaches all of the claimed limitations except that the carbon aggregate has mesopores and macropores of the claimed diameters formed between the cylindrical carbon materials and that the macropores have a geometry consistent with that achieved by the removal of template particles. Moreover, the prior art contains no motivation for adopting such a configuration.

Claims 1, 2, 6-14 and 16-18 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but fails to cure the above deficiency: Chem Comm, 2006, 1206-1208 and Nature Materials, 8, 500-506 (2009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724




/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724